Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered June 15, 2005, convicting defendant, upon his plea of guilty, of conspiracy in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s unpreserved challenge to the validity of his plea falls outside the narrow exception to the preservation requirement (see People v Toxey, 86 NY2d 725 [1995]), and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that defendant’s plea was knowing, intelligent and voluntary, and that there was no indication that further inquiry was required to determine whether the plea was induced by the prosecutor’s agreement not to prosecute defendant’s sister (see People v Fiumefreddo, 82 NY2d 536 [1993]). Concur—Mazzarelli, J.P, Andrias, Friedman, Sweeny and Kavanagh, JJ.